______________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


EARTHGRAINS BAKING
COMPANIES, INC.,

                      Plaintiff,                          MEMORANDUM DECISION
                                                               & ORDER
vs.
                                                             Case No. 2:09CV523DAK
SYCAMORE FAMILY BAKERY INC.,
and LELAND SYCAMORE,                                           Judge Dale A. Kimball

                      Defendant.




       On July 10, 2019, R. Wayne Klein, the court-appointed Receiver of the assets of the

Sycamore Family LLC, submitted a Report and Recommendation on Accounting for

Distributions to Members of Sycamore Family LLC. On August 7, 2019, Plaintiff Earthgrains

Baking Companies, Inc., filed a Motion to Implement the Receiver’s Recommendations for

Distributions from the Sycamore Family LLC. The parties have fully briefed the issues raised in

the Report and Recommendation.

       The Receiver has completed his forensic accounting, determination of what expenditures

and imputed benefits should be deemed distributions, and allocation of those expenditures and

benefits to each LLC member. The Report and Recommendation addressed: (1) whether the

analysis of expenditures used to perform the calculation should include all expenditures by the

Sycamore Family LLC or exclude those related to the income generating and operational aspects

of the Sycamore Family LLC; (2) which types of financial transactions and asset uses should be
treated as distributions; (3) how particular financial transactions and asset uses should be

allocated among members of the Sycamore Family LLC; (4) how the proportionate share of

distributions that would be owed to Leland Sycamore should be calculated considering his 48%

membership interest in the Sycamore Family LLC and distributions to other members of the

Sycamore Family LLC; (5) what payment should be made to EarthGrains now from funds

controlled by the Receiver; (6) what assets should be made available to satisfy the Judgment; and

(7) prospects of the LLC being able to make future distributions to EarthGrains.

       Based on the information and records the Receiver was able to review, the Receiver made

two calculations of distributions owed to EarthGrains. EarthGrains has agreed to focus on

payment of the lesser amount of $3,859,898.96. The Receiver recommends that he pay

EarthGrains $1.1 million from the available cash in the Sycamore Family LLC’s bank accounts

and liquidate sufficient LLC real estate to pay EarthGrains the remaining $2.7 million. The court

agrees that selling LLC assets to generate funds is the only feasible option since the Receiver

found that the LLC assets do not generate sufficient income and foreclosure on Leland

Sycamore’s interest in the LLC is not practical.

       The Sycamores’ objections to the Receiver’s recommendations raise many issues the

court has already ruled upon in previous orders. There is no basis for the court to revisit those

issues. The Sycamores also raise irrelevant objections casting blame on EarthGrains and the

Sycamores’ attorneys for the Sycamores’ failure to cooperate and adhere to the court’s orders.

None of these objections changes the fact that distributions are owing to EarthGrains.

       The Receiver thoroughly analyzed the basis for each distribution. The Sycamores’

objections regarding the Receiver’s determinations on what LLC expenditures should be treated


                                                   2
as distributions are without merit. The Receiver properly treated a “loan” to the Sycamores’

daughter as a disguised distribution and accurately calculated imputed rent. The Sycamores’ lack

of documentation on these matters make their contentions nothing more than speculation. The

court concludes that all legitimate interests of other LLC owners would be adequately protected

by the Receiver’s recommendations.

       The Sycamores further claim that the Receiver’s recommendations are against Utah law.

The Sycamores contend that the Utah Limited Liability Act (“LLC Act”) does not allow for the

liquidation of the LLC’s real estate assets. However, the LLC Act contemplates this remedy by

allowing a Receiver to be appointed and orders put in place to give effect to the charging order.

The Sycamores claim liquidation of the LLC’s real estate assets is not allowable because it would

force the members of the LLC to accept a creditor of Leland Sycamore. But the Receiver’s

recommendation does not require acceptance of a creditor, it advocates for selling assets to raise

liquid assets. Because the LLC does not have sufficient cash assets to make the payments that

should have been made to EarthGrains, and the LLC will not be able to do so in any reasonable

amount of time, liquidation gives effect to the Charging Order as contemplated by the LLC Act.

The Sycamores provide no argument as to why real estate holdings should be treated differently

from cash assets with respect to ensuring compliance with the Charging Order.

       The LLC also argues that the Receiver can only make imputed distributions to

EarthGrains that occurred after he became Receiver. However, this eviscerates the purpose of

the Charging Order and the Court’s Order Appointing Receiver. The appointment of the

Receiver was as a necessary remedy for the Sycamores’ contempt. Allowing the Receiver to only

make payments occurring after the Receiver’s appointment would forgive five years of disregard


                                                 3
for the Charging Order. The appropriate time frame is from the date of the Charging Order not

the date the Receiver was appointed.

        In addition, the Sycamores argue that Nevada law should apply to the Charging Order.

However, the court has previously found that the Sycamores waived this argument by not timely

filing objections to the entry of the Charging Order when it was entered. Furthermore, the

Charging Order does not implicate the internal affairs of the LLC, it merely relates to the LLC’s

obligation to a third party.

        Moreover, there are no grounds for disqualifying the Receiver or investigating his

contacts with EarthGrains. Some level of communication between the Receiver and parties to

the case is necessary and to be expected. Nothing out of the ordinary has occurred in this case.

        The court, therefore, adopts the Receiver’s recommendations and orders the Receiver: (1)

to promptly pay EarthGrains $1.1 million in cash; and (2) liquidate sufficient LLC real estate

assets to allow for the payment of the remaining distributions, $2,759,898.96, to EarthGrains.

        DATED this 14th day of November, 2019.

                                             BY THE COURT:



                                             DALE A. KIMBALL
                                             United States District Judge




                                                4
